Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -2, 21-27, 29-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0367238 A1 to Perrin et al.
	Re claim 1, Perrin discloses: A system for cloud-based multiplayer gaming (Fig. 1B, as described in [0010], diagrams the cloud-based video game system architecture of Fig. 1A plus interaction with the plurality of client devices over the data network during game play), the system comprising: an internet-connected server (Fig. 1B Server system 100 connected to internet 130, Fig. 2A Computer server 200C connected to internet 130.) that stores information for a cloud-based multiplayer game title ([0031] describes that, “the administrative application may interface with a player (i.e., a user in the "player" user class) to allow the player to set up an account in the participant database 10 and select a video game to play. Pursuant to this selection, the administrative application may invoke a server-side video game application. The server-side video game application may be defined by computer-readable instructions that execute a set of functional modules for the player, allowing the player to control a character, avatar, race car, cockpit, etc. within a virtual world of a video game. In the case of a multi-player video game, the virtual world may be shared by two or more players, and one player's game play may affect that of another.” (emphasis added to highlight the stored server-side software instructions that execute the game titles)
one or more virtual machines associated with the Internet-connected server, (Fig. 5, No.’s 510, 520, 530, 540) the one or more virtual machines executable to: establish a gameplay session of the cloud-based multiplayer game title between a plurality of client devices, the gameplay session established using the information stored in the internet-connected server; (Fig. 5 diagrams that each virtual machine can host a game through a virtual machine manager 550 and ultimately interact with client device I/O. Refer also to: 
[0056], “the video game functional module 270 may be executed within the environment of a virtual machine that may be supported by an operating system that is also being executed by a CPU (such as the CPUs 220C, 222C in the compute server 200C or the CPUs 220H, 222H in the hybrid server 200H).
[0108], “In the example of FIG. 5, game processing for providing game screens (graphics output 206), which is media output to each of the client devices, is executed in virtual machines 510-540 constructed by a virtual machine manager 550, for example. In other words, each virtual machine is arranged as an entity for executing processing for the above described the video game functional module 270, the rendering functional module 280 and the video encoder
285. The virtual machine manager 550 constructs a virtual machine for executing game processing for a client device when a request for game screen provision is received from the client device, for example, and causes it to execute the processing. It also manages a state of the constructed virtual machine.”
	[0134], “By another user using the SNS clicking the image of the screen shot, for example, after the list is published by the posting, a client terminal of that user connects to the server system 100, and the user can play the corresponding game from the state according to the screen shot. Here, the CPU 222 causes the virtual machine manager 550 to construct a virtual machine for execution of the game with that user as the player.”
receive input from each of the plurality of client devices, the received input directed at updating a status of each respective client device within the gameplay session; 
The computer/rendering server embodiment of Fig. 2A and the hybrid server embodiment of Fig. 2B both diagram the receipt of client device input 140 from a client device 120 and input 140A from another client device 120A)
update a current game status of the gameplay session based on the received input by using the stored information for the cloud-based multiplayer game stored in the internet-connected server; and  transmit the updated game status of the gameplay session in a respective customized stream to each of the plurality of client devices. (Graphics output 206, 206A are output to each client device responsive in part to client device input. 
Refer additionally to: [0041], which describes that, “individual servers within the cloud gaming server system 100 may be configured to carry out specialized functions. For example, a compute server 200C may be primarily responsible for tracking state changes in a video game based on user input, while a rendering server 200R may be primarily responsible for rendering graphics (video data).” 
[0044] describes that, “The compute server 200C may also comprise a network interface component (NIC) 210C2, where client device input is received over the Internet 130 from each of the client devices participating in the video game. In the presently described example embodiment, both client device 120 and client device 120A are assumed to be participating in the video game, and therefore the received client device input may include client device input 140 and client device input 140A.” 
[0059] describes that, “In operation, the video game functional module 270 may produce the sets of rendering commands 204, based on received client device input. The received client device input may carry data (e.g., an address) identifying the video game functional module for which it is destined, as well as data identifying the user and/or client device from which it originates. Since the users of the client devices 120, 120A are participants in the video game (i.e., players or spectators), the received client device input may include the client device input 140, 140A received from the client devices 120, 120A.” and
[0066] describes that, “If the video game is a multi-player video game or is a single-player video game with the possibility of spectating, then the client device input (e.g., the client device input 140 and 140A) from one or more client devices (e.g., the client devices 120 and 120A) may be received as part of action 310A.
[0067] describes that, “the input from a given client device may convey that the user of the given client device wishes to cause a character under his or her control to move, jump, kick, turn, swing, pull, grab, etc. Alternatively or in addition, the input from the given client device may convey a menu selection made by the user of the given client device in order to change one or more audio, video or gameplay settings, to load/save a game or to create or join a network session. Alternatively or in addition, the input from the given client device may convey that the user of the given client device wishes to select a particular camera view (e.g., first-person or third-person) or reposition his or her viewpoint within the virtual world.
[0068] describes that, “At action 320A, the game state may be updated based at least in part on the client device input received at action 310A and other parameters.”
Re claims 2, 27, 33, The process of selecting a video game to play, as described in [0029],  [0031], involves receiving account information from a participant as well as what game the player wishes to play. The player’s connectivity to the internet can also be used as an input to the server. Also, participant properties that are received and stored can include a camera view selection, a mode of play, an audio or video setting, a skill level, or a customer grade. 
Re claims 21-24, 29-31, and 35-37, [0067] describes that contextual information that affects the display of a modified stream can include changing video or gameplay settings or changing the camera view or repositioning the viewpoint within the virtual world. 
Re claims 25 and 38, [0109] describes that, “Each virtual machine virtually comprises hardware such as a CPU, a GPU, and a VRAM, and executes the game processing while making commands, and the like to this virtual hardware. A command made to the virtual hardware is converted into a command to corresponding hardware arranged on the server side via the virtual machine manager 550, and processed by actual hardware. Then the virtual machine manager 550 returns a result of the processing by the actual hardware to the corresponding virtual machine. By doing this, a virtual machine can function as a single entity for executing (emulating) operations equivalent to actual hardware such as a game console.” And [0114]-[0123] describe that virtual machines can also be responsible for state saving (equivalent to the claimed ‘recording session content from each client device’.)
Re claims 26, 32, see the rejection of claim 1, wherein the rejection of the apparatus necessarily involves a description of a computer readable storage medium and a method of its use. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin in view of US 2018/0243650 A1 to Baszucki et al.
Re claims 3, 28 and 34, Although Perrin teaches the same inventive concept substantially as claimed, wherein each game application for each player of a multiplayer cloud based game is hosted by a virtual machine and wherein game state data can be affected by operational characteristics such as game mode, a camera view selection, audio or video setting, and customer grade, and wherein Perrin further describes that output streams “may be produced on a per-client-device basis” in [0062], Perrin does not go into detail as to whether the virtual machines update game status in a manner that is compatible with the operating capabilities of each respective client device. Baszucki et al. is an analogous cloud based gaming reference that teaches that it was known in such a system to receive device type, platform, display capabilities, input methods, graphics acceleration capabilities, and 2D and 3D capabilities as operating information and then formats the cloud based game stream in a device-specific format optimized for such as a particular display type, size, user interface, or graphics acceleration capability to result in the highest QOS possible to a particular client device (See Baszucki [0030]-[0032]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided gaming streams to the devices of Perrin optimized for each device capabilities as taught by Baszucki without causing any unexpected results, and for the motivation taught by Baszucki in [0032] of enabling “the device to engage at the highest possible QOS and interactive experience.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715